Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AN

FORTY-THIRD AMENDMENT

TO

RESTATED AND AMENDED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY LLC

 

This Forty-third Amendment (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”) and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into a certain Restated and Amended CSG Master Subscriber
Management System Agreement dated effective as of February 9, 2009, as amended
(collectively the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

WHEREAS, Customer represents it has acquired the necessary rights, through the
purchase of the stock of Bresnan Communications, LLC (for purposes of this
amendment “Bresnan”), to manage and control the Bresnan Communications, LLC
subscribers; and

 

WHEREAS, CSG and Customer agree to transfer the provision and consumption of
Products and Services for the Bresnan subscribers to this Agreement; and

 

WHEREAS, CSG and Customer agree to terminate the agreement between Bresnan
Communications, LLC and CSG Systems, Inc.

 

THEREFORE, CSG and Customer agree to amend the terms of the Agreement.

 

CSG and Customer agree as follows as of the Effective Date:

 

1.  Customer represents and warrants it has the necessary rights to request CSG
provide Products and Services to the following Bresnan SPAs, *********,
********* and *********, which represent all of the subscribers for which CSG
has been providing products and services under an agreement with Bresnan
Communications, LLC (hereinafter “former Bresnan SPAs”).

 

2.  CSG and Customer agree to transfer all of the former Bresnan SPAs to this
Agreement for the provision and consumption of Products and Services under this
Agreement pursuant to the terms of the Agreement. Customer represents and
warrants that it has acquired the rights to the CSG Master Subscriber Management
System Agreement between CSG Systems, Inc. and Bresnan Communications, LLC.
(hereinafter the “Bresnan Agreement”) including the rights and obligations
thereunder.

 

3.  Customer and CSG agree the Bresnan Agreement is hereby terminated and no
longer given any force or effect.

 

4.  Customer desires to license CSG Screen Express® including Enhanced Call
Routing.  As a result, for the fees set forth below, CSG hereby grants to
Customer a non-exclusive, non-transferable and perpetual right to use CSG Screen
Express for the term of the Agreement and pursuant to the terms set forth in the
Agreement, for the former Bresnan SPAs only.   As a result, the following
changes are hereby made to the Agreement:

 

#2310665Page 1 of 310-11-2011

CONFIDENTIAL AND PROPRIETARY INFORMATION - FOR USE BY AUTHORIZED EMPLOYEES OF
THE PARTIES HERETO ONLY AND IS NOT FOR GENERAL DISTRIBUTION WITHIN OR OUTSIDE
THEIR RESPECTIVE COMPANIES

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

a.   All references to the Products or the CCS Products are hereby amended to
include CSG Screen Express including Enhanced Call Routing.

 

b.   Schedule B, "Products" of the Agreement is hereby amended by adding Screen
Express, as follows:

 

CSG Screen Express®, including Enhanced Call Routing, for Former Bresnan SPAs

 

c.    Additionally, Schedule B, "Product Descriptions" is hereby amended to
include the following description of CSG Screen Express, including Enhanced Call
Routing, for former Bresnan SPAs only, and the number of Screen Express
workstations licensed:

 

CSG Screen Express, including Enhanced Call Routing, for former Bresnan
SPAs.  Integrated with ACSR and the call center’s ACD telephony switch, Screen
Express provides incoming call/ACSR screen synchronization at the CSR
workstation.  In addition, Screen Express provides basic software-based
operations of the CSR’s physical telephone.

 

Number of Workstations:***

 

(i)  Customer is licensed to use Enhanced Call Routing on *** (*) CTI servers,
*** (*) **** at its ********, ** and ********, ** sites.

 

(ii)  Schedule F shall be amended to include the following fees:

 

CSG Screen Express, including Enhanced Call Routing, for former Bresnan SPAs:

One-time License Fee for *** ******* ****** (***) workstations of Screen Express

and *** (*) applications of Enhanced Call Routing

********** ****

 

 

Annual Maintenance Fee for *** ******* ****** (***) workstations of Screen
Express

and *** (*) applications of Enhanced Call Routing

$*********

 

 

Implementation and Training Fee (********)

********** ****

 

 

******* Operations Fee

$**********

 

Note:  The fees included in this subparagraph 4(c)(ii) are for the specified
number of workstations for the former Bresnan SPAs only.  Any future licenses of
Screen Express or Enhanced Call Routing shall be at CSG’s then-current rates.

 

5.  CSG and Customer agree there is currently *** (*) T-1 Primary Circuit and
*** (*) T-1 backup circuit as of the Effective Date of this
Amendment.  Therefore, CSG and Customer agree to further amend Schedule F of the
Agreement to add the following:

 

DATA COMMUNICATIONS SERVICES

III.   (i)   T-1 Circuits (***** **** Primary Circuits)

Description of Item/Unit of Measure

Frequency

Fee

***** **** Primary Circuit (per ******* *******)

 

 

·Installation (Note 1)

*** *******

*****

·******* Maintenance

*******

$**********

 

          (ii)   T-1 Circuits (***** **** Backup Circuits)

Description of Item/Unit of Measure

Frequency

Fee

***** **** Primary Circuit (per ****** *******)

 

 

·Installation (Note 1)

*** *******

*****

·******* Maintenance

*******

$**********

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

Note 1:  If Customer requires installation outside the hours of **** ***. and
**** ***. ******* ****, Monday through Friday, Customer shall pay an off-hours
surcharge of $****** per *******.

 

6.  Article 10.5 Additional Requirements with Respect to Charter Customer
Information shall be amended to add the following subsection (f):

 

"(f)   Customer agrees and acknowledges that CSG, its subcontractors and
partners may provide services from outside the United States and that such
services may access Charter Customer Information or Customer Confidential
Information.  Such data will not be stored or reside on systems outside the
United States."

 

 

THIS AMENDMENT is executed on the day and year of the last signature below (the
“Effective Date”).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Michael J. Henderson

 

Title:  VP Billing

 

Title:  EVP Sales & Marketing

 

Name:  Michael Ciszek

 

Name:  Michael J. Henderson

 

Date:  9/3/13

 

Date:  9/9/13

 

 